DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more.  Claim 2 recites:
A computer-implemented method for generating an architectural design for a structure, the method comprising: (this falls within the statutory categories of invention, but the computer implementation is general recitation of generic computer components being invoked merely as tools to carry out the claimed method steps)
automatically generating a plurality of candidate designs for the structure via a generative design process by sequentially applying a set of geometry construction rules using various sets of parameters to produce different candidate designs, (but for the generic computer implementation to perform this automatically, a person can do this by making mental evaluations and judgements, then creating sketches on blueprint paper.  Note MPEP §2106.05(a) explicitly calls out “Mere automation of manual processes” as insufficient to provide an improvement to computer functionality)
wherein each candidate design included in the plurality of candidate designs includes geometry that satisfies each design criterion included in a set of design criteria; (these are geometric properties of the designs that could be met by a person’s sketches on blueprint paper)
generating first preference data that indicates a set of preferences associated with a first potential occupant of the structure and second preference data that indicates a set of preferences associated with a second potential occupant of the structure, (a person can provide this by making judgements and evaluations then recording them on paper)
wherein the first preference data and the second preference data indicate at least one numerical value corresponding to a first attribute of the structure; (a person can record numerical values on a blueprint drawing on paper)
generating at least one metric for each candidate design included in the plurality of candidate designs based on the first preference data and one or more geometrical analyses of each candidate design to generate a first set of metrics; (a person can manually calculate such metrics on pencil and paper by making evaluations)
generating at least one metric for each candidate design included in the plurality of candidate designs based on the second preference data and the one or more geometrical analyses of each candidate design to generate a second set of metrics; and (as above, a person can calculate this on pencil and paper)
filtering the plurality of candidate designs based on the first set of metrics and the second set of metrics to generate one or more design options that comprise one or more geometric models outlining one or more potential layouts of the structure. (a person can mentally make judgements and evaluations to result in options, then sketch outlines of layouts on the blueprint drawings)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform both the generating and filtering steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of creating numerical data and processing it) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the generating and filtering steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 12 and 21 are substantially similar to claim 1, and are rejected under the same rationale
Claims 3-11 and 13-20 recite only further features that fall within the scope of mental processes, and remain ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11423191 (formerly application 16/112,562). Although the claims at issue are not identical, they are not patentably distinct from each other because they are related in a genus/species relationship, with the instant claims being the genus.  Claims 2-21 directly correspond to reference claims 1-20 in numerical order (i.e. claim 2 corresponds to reference claim 1, claim 3 to reference claim 2, etc.).

Conclusion
The claims distinguish over the prior art for the same reasons as the parent application.  The most pertinent prior art is Lin (Research on parametric design method for energy efficiency of green building in architectural scheme phase), DeVito (US PGPub 20140200861), and Hoguet (US PGPub 20090160856) and was identified in the parent application and is listed by applicant on the IDS dated 11/14/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147